Exhibit 99.1 POPE RESOURCES POPE RESOURCESNew York Investor PresentationOctober 31, 2007 2Safe Harbor Safe HarborThis presentation contains forward-looking statements. These forwardlookingstatements are subject to a number of risks and should not be reliedupon as predictions of future events. Some of the forward-looking statementscan be identified by the use of forward-looking words such as “believes”,“expects”, “may”, “will”, “should”, “seeks”, “approximately”, “intends”, “plans”,“estimates”, “projects”, “strategy” or “anticipates” or the negative of thosewords or other comparable terminology. Forward-looking statements involveinherent risks and uncertainties. A number of important factors could causeactual results to differ materially from those described in the forward-lookingstatements. Some of these factors include, but are not limited to: changes inforestry, land use, environmental, and other governmental regulations; risk oflosses from fires, floods, windstorms, and other natural disasters; risk of lossfrom insect infestations or tree diseases; changes in economic conditions andcompetition in our domestic and export markets; an unanticipated reductionin the demand for timber products and/or an unanticipated increase in thesupply of timber products; and other factors described from time to time inour filings with the Securities and Exchange Co mmission. 3• Last remaining timber MLP• Established in 1985 as a spin-off from Pope & Talbot• 4.7 million units outstanding, with limited public float– 21% controlled by GP’s and broader “family” ownership– 25% controlled by Private Capital Management–
